Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 1 of 26 PagelD #: 655

UNITED STATES DISTRICT COURT
IN THE UNITED STATE DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ODILON S. CELESTIN, WIDMIR ROMELIEN,
MARIE LUCIE ST VIL, GORETTEIE ST VIL,
JEANNETTE VALEUS, GUETTY FELN,
HERVE COHEN, and on behalf of all others

Similarly situated,
Case No. 18 cv-7340 (LDH) (PK)

Plaintiffs, ECF CASE

-against-

MICHEL JOSEPH MARTELLY, JOCELERME
PRIVERT, JOVENEL MOISE, THE WESTERN

UNION COMPANY, d/b/a Western Union Holdings, Inc.,
Western Union Financial Services, Inc., and through

other subsidiaries and affiliates,

CARRIBEAN AIR MAIL, INC., d/b/a CAM,

UNIBANK, S.A., UNITRANSFER USA, INC.,
UNIGESTION HOLDING, S.A. d/b/a DIGICEL

HAITI, NATCOM S.A., and THE GOVERNMENT

OF HAITI,

Defendants

 

PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
MOTION TO DISMISS PLAINTIFFS’SECOND AMENDED CLASS ACTION
COMPLAINT
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 2 of 26 PagelD #: 656

Table of Contents
PRELIMINARY STATEMEN [.........-0%:.sciteiieens cr aE OeNTER 1
BACT AG AeA ONS ees apsereg ee eavewnpmanemsamnrsaucenanomenmnnemonnmenconsnerinisnesmmnmsnes 2
ARGUMENT ......204 ccna EE eee 6
The Act of State Doctrine is Inapplicable................. cc ceeeeeeseceeeeeeneneneeeesea onan ones 6
Defendants are not Entitled to Dismissal Based on Forum Non Conveniens.............. 12
HAITI is Not an Adequate Alternative Forum for this Litigation................:0c:2eceee 14

The Public and Private Interest Factors Are in Favor Plaintiffs Forum Choice.............15

Availability of Compulsory Process to Compel Unwilling Witnesses..................00+ 20
The Cost of Cooperative Witnesses to Attend Trial...............:ccececeeeeseeeceeneneeeeeeees 20
Enforceability of a United States Court Judgmentt.........ccccccccesscavenesneermccanneenanen 21
CONCLUSION scnccnsessacmnmnnncne oom mamerneererernwree 21

ii
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 3 of 26 PagelD #: 657

TABLE OF AUTHORITIES

CASES

Allstate Line Ins. Co. v. Linter Group Ltd., 994 F.2d 996, 1002 (2d Cir. 1993).............02seeees 18
Banco Nacionale de Cuba v. Sabbatio, 376 U.S. 398 (1964)...........cececeeceneeeeecssessessssersrssseeee®

Daventree Ltd. v. Republic of Azerbaijan,

245 FSupe.dd 736, 745 BDI. 2004 i cnccpccerccemenenocsernaasseccnaaastuen ienanennensiinenenen ies 10
DiRienzo v. Phillip Services Corp. 232 F.3d 49 (2d Cir. 2000)............ssseeeeeeeees 13,16,17,18,19
Filartiga v. Pena Irala, 630 F.2d 876, 889-90 (2d Cir. 1980)..........::eceeceeeseeeeueeeeceeaeeees 6,8,9

Government of Dominican Republic v. AES Corp.,

466 F.Supp.28 680, 695 (E.D.Va, 2006) cs ccesscccenecsnssisaees seseqerscnneceexezes een wenwermewevenssenes 12
Guidi v. Inter-Continental Hotels Corp., 224 F.3d 142, 147 (2d Cir. 2000)............+. 12,13,14,16
Gulf Oi! Corp. v: Gilbert, 330. US... 50809 CORT) cccnencanarmaniancennonseeenemmmsnnasensenee 15,18
In re Philip Servs., 49 F Supp. 2d 629, 634(S.D.N.Y: 1999)... .csscsessevecssascsesersessassonsnsses 13
In Re Vitamin C Antitrust Litig., 810 F. Supp. 2d 522, 546 (E.D.N.Y. 2011)..........ccceeseeeee eens 9
Tragorri v. United Tech. Corp., 274 F.3d 72-76 (2d Cir. 2001)........cereersscesneccenseceseeeeeees 2

Koster v. Lumbermens Mutual Casualty Co.,

330 US 518, 524,67 S. Ct 828. (1947).....nccnnsadedtinadi tn <aneteraaennarernere eniee wea eErEnERNaS 19
Liu v. Republic of China,

892 F.2d 1419 (9th Cir. 1989), cert. dismissed, 497 U.S. 1058 (1990)..........cceeeeeeeeseeeeeeee ees 8
Lyondell-Citgo Refining, LP v. Petroleos de Venezuela, §.A..,

2003 WL 2187898 (S.D.N.Y. Aug. 8, 2003)......... ccc cece cece eee nce c eens eee eee eneneneeeaeeeeenees ll

Malewicz v. City of Amsterdam, 2007 WL 1847851 (D.D.C. June 27, 2007)............:sceeeeeeee 11

iii
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 4 of 26 PagelD #: 658

Norex Petroleum Ltd. v. Access Indus., Inc., 416 F. 3d 146, 153 (2d Cir. 2005)............ 2.22000 12
Piper Aircraft Co. v. Reyno, 454 U.S. 254-255 (1981)......ccccsceecseeecesiescesedesveeseceneeeeeees 14
Texas Trading & Milling Corp. v. Federal Republic of Nigeria,

CLS. v. Giffen, 326 F.Supp.2d 497 (S.DIN-Y. 2008), ssscsscessrccecveeecsmeessanasexanionmancennewnnes 1]
Underhill v. Hernandez, 168 U.S. 250, 18 S.Ct. 83, 42 L.Ed. 456 (1897).........:..:eceeeeeeeceees 8
Waldman v. Palestine Liberation Organization,

BS Bod FT 554 re iF ce remeezrcovesscoenoennemmrnccewesieninnsnnicneneniciencshentnNiecAnreRAtrorEARRSENTsTh 12
Wiwa v. Royal Dutch Petroleum Co., 226 F.3d 88, 102 (2d Cir. 2000)............csscseeeeseeeeeees 13

WS Kirkpatrick & Co., Inc., v. Environmental Tectronics Corp., International,

L10 S Ct 701, 707 (1990).....00cccccccccccceceesesseeecececeeeceeeeeeeeaeauneeeeeeeeeecetennsnnaanaeeeeeereseeerseesseseeeses 8
STATUTES & RULES
28 USCA, §.1663 (2005) cc ccseccermersermmayenrascesremnrsreneeporeeersesssrsoreensverssawsmacenes 10
TREATISES
Restatement (Second) of Foreign Relations Law of the United States § 46 (1962).................. 8
Restatement (Third) of Foreign Relations Law of the United States §402, §443..............244 7,10
OTHER AUTHORITIES

“A Billionaire Lends Haiti a Hand,” The New York Times (January 6, 2012)
https://www.nytimes.com/2012/01/07/business/
digicels-denis-obrien-helps-rebuild-haiti-html.................ccecceecneeeeeeeeeeeeeeeseeeeeeeeeeeeneenes 8

Constitution of Haiti (1987 amended)
https://www.constituteproject.org/constitution/Haiti_2012.pdf?lang=en..........cseseseeseeeteteeeteeeees 2

iv
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 5 of 26 PagelD #: 659

PRELIMINARY STATEMENT

Plaintiffs on behalf of themselves and a putative nationwide class submit this Memorandum of
Law in support of their opposition to defendants’ motion to dismiss their second amended class
action complaint.

Plaintiffs sued the defendants for illegally assessing fees on money transfers and telephone
calls from the United States to Haiti in violation of U.S. federal and state laws. The fees assessed
were borne out of a conspiracy by and among the defendants that was concocted in Haiti to be
effectuated in the U.S. The Plaintiffs and members of the putative class were told that the monies
were being collected to fund education pursuant to a presidential order and circulars issued by then
Haitian President and Prime Minister, Michel Joseph Martelly and Jean Max Bellerive
respectively. The presidential order and circulars violated Haitian laws in accordance to their
constitution but more importantly the implementation of the order and circulars violated both U.S.
state and federal laws.

The moving defendants filed a motion to dismiss the Plaintiffs second amended class action
complaint based on the act of state doctrine and the doctrine of forum non conveniens. The act of
state doctrine prohibits a U.S. court from adjudicating the outcome of cases when its legal or illegal
actions are within a country’s own territory. The injurious conducts complained of were not
effectuated within the territorial bounds of Haiti but in the U.S. The fact that the conspiracy was
concocted in Haiti, the legality or illegality of the presidential order and circulars or the fact that
the collected fees were misappropriated in Haiti is not dispositive as to whether the application of
the presidential order and circulars violated U.S. laws in their application within the U.S. Because
the actions causing injury to Plaintiffs and others similarly situated occurred in the U.S., the act of

state doctrine is inapplicable in this case.
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 6 of 26 PagelID #: 660

This district or any other district within the U.S. is the correct forum to hear this matter.
Defendants forum non conveniens challenge cannot withstand judicial scrutiny. Plaintiffs are U.S.
citizens and residents and chose this district as their home forum. Defendants seek to dismiss this
matter in favor of Haiti which effectively is an inadequate forum for this matter for a myriad of
reasons outlined in the memorandum of law. Despite defendants misguided assertions that all the
evidence and relevant witnesses are located in Haiti, the facts do not support said assertions. Not
only are the Haitian courts without jurisdiction, they are not equipped to hear this matter; their
entire judicial system is in shambles, which is indicative of the continuous civil unrest, instability
and corruption which plague the poorest nation in the western hemisphere.

For the foregoing reasons, Plaintiffs respectfully submit that the moving defendants’
motion be denied in its entirety.

FACTUAL ALLEGAITONS

Defendant Michel Joseph Martelly along with current and former high-ranking officials in
the Haitian government and the moving defendants conspired to fraudulently collect $1.50 on all
money transfers from the U.S. to Haiti, and $.05 on all telephone calls from the U.S. to Haiti
beginning on or about June 2011. As per the terms of the conspiracy, the intended victims of the
scheme orchestrated in Haiti were the people of the United States and Europe.

Defendant Martelly conspired with the other defendants long before taking his oath of
office. According to Defendant Martelly, the other defendants were eager to commence collecting
the funds; however, since he was not yet sworn in and did not put in place the proper mechanism
to begin the fraudulent collection, he instructed them to exercise patience. See SAC {ff 53-

39509, 47 1.
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 7 of 26 PagelD #: 661

Haiti has no law authorizing the collection of fees in favor of providing free education.
Under Haiti’s jurisprudence. See SAC { 57. The parliament is the only body empowered to raise
taxes and or fees for the benefit of the State, a fact that Defendant Martelly was aware of.
Defendant Martelly enacted a president order together with two circulars calling for the imposition
and collection of the fees at issue. The president order and circulars were issued in violation of
Haiti’s Constitution and existing laws. See SAC {J 59,63,65-66.

Pursuant to the language of the Presidential Order, the floor price for all calls to Haiti would
be US$0.23 per minute. Prior to the order, the long-distance call to Haiti costs US$0.18. Pursuant
to Defendant Martelly together with the Telecommunication Defendants, the presidential order
places them in a position to collect a total of 30 to 40 million dollars a year. See SAC §60-62,171-
173.

The circulars were executed by the Governor of the Banque de la République d’Haiti
(hereinafter “BRH”) in contravention with the charter of the BRH. The Circulars allow the Money
Transfer Operators (hereinafter “MTO”) defendants to collect a total of 7.5 million dollars a month
or a total of 90 million dollars a year. See SACY 66,178-179.

Initially Defendant Martelly wanted to collect US$1.00 from every transfer effectuated to
Haiti from the MTO Defendants. According to Defendant Maretelly, the collection of the US$1.00
from the MTO Defendants would have yielded 5 million dollars monthly. See SAC{{176,177.
After Defendant Martelly entered into the price-fixing agreement to raise the price on transfers
and telephone calls to Haiti, the one dollar he claimed that he was seeking from the MTO
Defendants increased by US$0.50 and as opposed to collecting it from the MTO Defendants as
advocated before the price-fixing agreement, Defendants were now collecting US$1.50 from the

people of the United States remitting funds to Haiti as the circulars required. See SAC{{ 178,179.
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 8 of 26 PagelD #: 662

The terms of the circulars obligate the Defendants to collect the US$1.50 from the source.
The source being the situs where the funds are wired from. To comply with the terms of their
agreement, the Defendants met at least twice as per the language in Circular #7. See SAC
49170,71,120,137. The Defendants met and decided that they were going to advertise and promote
the added fees as taxes to fund education. See SAC §972,73. The defendants took to the air and on
social media and lunched a massive campaign to fraudulently represent to the public that the
US$1.50 and $0.05 were special taxes assessed to fund education. See SAC {f 184,185. The MTO
Defendants to facilitate the fraud on their end devised a scheme whereby they would tag on the
US$1.50 on a remitter’s total amount to be sent, then deduct it and set it aside as BRH fee. See
SAC4F 99-104, 121,122,125, 138-140. Defendants CAM and Unitransfer U.S.A. do not provide an
itemized receipt to remitters from the United States. See SAC ]125-128,140,142,143.

For years the defendants collected funds from citizens and residents of the United States
under the ruse that the collected fees are tax imposed to finance free education without publishing
any report detailing the amount collected and received. See SAC ff 76-78, 184,185,188,203,213.
In 2012, six months after the defendants began collecting the fee “word broke $26 million in the
new National Fund for Education was missing.” ' Defendant Digicel heard about the missing funds
and vowed, through its owner Denis O’Brien, to seek an audit. See SAC {[82-84 The public
announcement put Mr. O’Brien at odds with Defendant Martelly. To ensure that no audit was had,
Defendant Martelly claimed during a press conference held jointly with Mr. O’Brien that he acted

hastily because “when he got into office he found out that there was enough money to send 900,000

 

' The New York Times were the first to report on the missing funds. The quoted Article can be accessed at
https://www.nytimes.com/2012/01/07/business/digicels-denis-obrien-helps-rebuild-haiti.html. Last visited June 8,
2019.

4
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 9 of 26 PagelD #: 663

street children to school.” Defendant further exclaimed that the government did not need the funds
being collected for now, but they will continue to collect them any ways. See SAC 186-188.

Defendant Martelly, after leaving office, admitted during a televised interview that the
education program did not exist after his departure. See SAC 196. Defendant Martelly further
admitted during a televised interview that Privert, when he was a member of the senate was very
critical of the unlawfulness of the program and now that he is President, he is enjoying it. See SAC
q 195.

In autumn of 2017, the people of Haiti began to inquire about the free and compulsory
education program and the collection of the US$1.50 together with the US$0.05. The Government
of Haiti failed to publish any reports regarding the program or the funds collected coupled with
other reasons, the Plaintiffs filed this lawsuit. After the filing of this lawsuit, the Government of
Haiti published a report claiming that the Government only received US$120,000,000 during the
last eight (8) years. See SAC 99]202,212,213.

The different numbers published by the Defendants evidenced a lack of structure to record,
provide and safeguard viable information. Despite all the facts presented, the Defendants now
move to have Plaintiffs’ Second Amended Class Action Complaint dismiss with prejudice.* To
date, Haiti has not passed a law that allows for the collection of the fees.

Based on the forgoing and others discussed below together with all exhibits submitted
herein, the Plaintiffs respectfully submit that the moving defendants failed to meet their burden;

as such, the Court must deny Moving Defendants’ motion to dismiss.

 

? The Court never directed the Moving Defendants at the April 10, 2019 to reserve their alleged additional
arguments under any rules. The Court simply apprised the Moving Defendants that Plaintiffs were going to address
Defendants’ issues regarding the lack of particularities.
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 10 of 26 PagelD #: 664

ARGUMENT

The Act of State Doctrine is Inapplicable

The moving defendants along with the government of Haiti and former high-ranking
government officials conspired to defraud U.S. citizens and residents through the collection of fees
on money transfer and telephone calls from the U.S. to Haiti. Even though this fraudulent scheme
was concocted in Haiti, it was designed to take effect in the U.S. Its execution took place in the
U.S. where the plaintiffs suffered injuries.

The act of state doctrine articulated principle is that “the acts of foreign sovereigns taken
within their own jurisdiction shall be deemed valid. WS Kirkpatrick & Co., Inc., v. Environmental
Tectronics Corp., International, 110 S Ct 701, 707, 107 L Ed 2d 816 (1990). The purpose of the
doctrine is to prevent U.S. courts from adjudicating the legality or illegality of official actions by
a foreign government for acts contained within their own territory. In Re Vitamin C Antitrust Litig.,
810 F. Supp. 2d 522, 546 (E.D.N.Y. 2011) However, the mere fact that a lawsuit involves activities
abroad, however, does not imply that American courts are without jurisdiction. Filartiga v. Pena
Trala, 630 F.2d 876, 889-90 (2d Cir. 1980).

Here, the acts complained of did not occur in Haiti, they occurred in the U.S. All the
plaintiffs, U.S. Citizens or residents were charged an additional $1.50 by money transfer
companies in the U.S. for sending monies to Haiti. The $1.50 is not collected in Haiti. See
Receipts of transactions attached as Exhibit E. The plaintiffs were also charged an additional $.05
on telephone calls made from the U.S. to Haiti. The act of state doctrine does not apply because
the acts were non-governmental, they occurred in the U.S. and not within the territorial boundaries

of Haiti as required by the act of state doctrine. The operative words of the act of state doctrine is
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 11 of 26 PagelD #: 665

“acts taken within its territory”. The U.S. is not a territory of Haiti thus rendering the act of state
doctrine defense inapplicable.

Pursuant to Restatement (Third) of Foreign Relations Law of the United States §402
(1987):

Subject to § 403, a state has jurisdiction to prescribe law with respect to
(1) (a) conduct that, wholly or in substantial part, takes place within
its territory; (b) the status of persons, or interests in things, present
within its territory; (c) conduct outside its territory that has or is
intended to have substantial effect within its territory.

The facts are undisputed. Defendants targeted citizens and residents of the United States
and subjected them to additional fees that they marketed and promoted as taxes. Defendants
collected such fee/taxes in the United States. The individuals subjected to such unlawful conduct
who has an interest in the monies collected unlawfully are all in the United States. Most of all, the
acts resulting in harm to citizens and residents of the United States, though orchestrated in Haiti,
were intended to affect citizens and residents of the United States and Europe. See Exhibit A and
B.

Defendant Martelly, a former Haitian president issued a presidential order and two circulars
requiring that money transfer and telecommunications companies collect the additional $1.50 and
$.05 on money transfers and phone calls originating in the U.S., Canada, Bahamas and Turks &
Caicos to Haiti. See Exhibit C? and D‘ respectively. Under the Restatement (Third) whether the

presidential order and circulars run afoul of Haitian laws or not, this Court is not barred from

concluding that the actual application of the Haitian presidential order and circulars are in violation

 

3 The presidential order and circulars are issued in violation of several articles of the Haitian Constitution as former
Minister of Justice Pierre Max Antoine demonstrates in his declaration. A copy of the English version of the Haitian
Constitution can be found at: https://www.constituteproject.org/constitution/Haiti_2012.pdf?lang=en

4 There are two Circulars that were issued, number 98 and number 7. They are both attached hereto as Exhibit D.
Plaintiffs will specify the referred to number when necessary.

7
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 12 of 26 PagelD #: 666

of both U.S. federal and state laws. The Court simply needs to determine whether the harm
suffered occur within its territory and whether the relevant factors listed in Restatement §403 are
present as to render the exercise of jurisdiction unreasonable. The presidential order and circulars
did not impose a fee on Haitian citizens and residents; they were specifically designed to affect
U.S. citizens and residents.

The ruling in Liu v. Republic of China, 892 F.2d 1419 (9th Cir. 1989), cert. dismissed, 497
U.S. 1058 (1990) is consistent with §402 of the Restatement. The widow of Henry Liu, a journalist
who was critical of the Chinese government in his publications, filed a civil suit against the
Republic of China for having ordered the assassination of her husband in the United States. The
Chinese government asserted the act of state as a defense. Quoting Restatement (Second) of
Foreign Relations Law of the United States §46 (1962) (“when property confiscated is within the
United States..., our courts will give effect to acts of state ‘only if they are consistent with the
policy and law of the United States.’”), the Ninth Circuit held that the doctrine does not protect
foreign sovereign acts that are consummated in the United States. Jd at 1433. The Court further
opined that “[iJn this case, however, we are asked to judge the legality and propriety of an act that
occurred within the borders of the United States. Such an inquiry would hardly affront the
sovereignty of a foreign nation.” Jd. The facts as presented show that our Executive Branch is the
one that is most likely to bare shame as the acts complained of by the plaintiffs also violate the
foreign nation’s own laws.

In Pena Irala, the Court opined that “ we doubt whether action by a state official in
violation of the constitution of Paraguay, and wholly unratified by that nations government could
properly be characterized as an act of state”, See Banco Nacionale de Cuba v. Sabbatio, supra 376

U.S. 398, 84 S. Ct. 923, 11 L.Ed. 2d 804 (1964); Underhill v. Hernandez, 168 U.S. 250, 18 S.Ct.
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 13 of 26 PagelD #: 667

83, 42 L.Ed. 456 (1897). In Pena Irala, a Paraguan citizen was tortured and murdered in Paraguay
by the former inspector general of Police of Asuncion. The matter was brought in this district.
Here, as in Pena Irala, the fees ordered by the presidential order and circulars are in violation of
the Haitian constitution. Moreover, the embezzlement of said fees are in contravention of the
Haitian constitution and is considered a high crime of treason. See Antoine Decl.§22. As such,
the fees collected were not an act of state but an act by the corrupt Defendant Martelly to benefit
himself and his ilk.

Most importantly, the fees are not collected in Haiti; and the mechanism supporting
collection of the fees, whether legal or not in Haiti, is not outcome determinative as to whether the
actual collection of the fees in the U.S. violated federal and state laws of the U.S. The Haitian
government has not been able to account for the millions of dollars in fees collected from U.S.
citizens and residents which they claimed was to educate poor Haitian children. A large sum of
the money was embezzled by members of the Haitian government during their terms in office,
specifically defendant Martelly. It is implausible to believe that the monies collected through a
fraudulent scheme by a former and a current president of Haiti and their cohorts is an act of state
when the monies stolen did not benefit the state.

In addition, the conspiracy was formed prior to Martelly becoming president. Martelly,
prior to taking office stated that he had contacted the telecommunications and money transfer
companies to tell them to add additional fees to money transfers and phone calls. All the moving

defendants agreed with the conspiracy. See Exhibit A and B.°

 

5 Exhibits A, B, F, G, H, I are video footages containing defendants’ admissions. They are being provided to the
parties and the court on one DVD.
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 14 of 26 PagelD #: 668

The illegal presidential order and circulars were the vehicles used to accomplish this scam.
The collection of the fees was for the personal benefit of the defendants in which they have largely
benefitted from because of the conspiracy they entered into. This is hardly an act of state.

Furthermore, when applying the balancing test to determine applicability of the act of state
doctrine, the party asserting the applicability of the doctrine bears the burden of proof. Daventree
Ltd. v. Republic of Azerbaijan, 349 F .Supp.2d 736, 745 (S.D.N.Y. 2004). The act of state defense
is a “substantive” defense and not jurisdictional. “As a substantive rather than a jurisdictional
defense, the Act of State doctrine is more appropriately raised in a motion for summary judgment
than a motion to dismiss.” Id at 349.

Further, under Restatement (Third) §443 comment i (1987), “An action . . . by an official
may qualify as an act of state, but only upon a showing (ordinarily by the party raising the issue)
that the official had the authority to act for and bind the state. . . . The burden of establishing the
act and its character as an act of state is on the party invoking the doctrine.” Second, the acts must
be made pursuant to the policies and laws of the state. Lastly, “[t]he act of state doctrine does not
preclude an initial inquiry as to whether a challenged act is in fact an act of state.”

The moving Defendants asserted the act of state defense and therefore, are required to offer
some evidence that the government acted in its sovereign capacity and some indication of the depth
and nature of the government’s interest. Here, the moving defendants have made no such showing.
Their proffer is a recitation of the facts as articulated by plaintiffs in the SAC. That in and of itself
is insufficient. The fact that the Plaintiffs’ monies were stolen by members of the Haitian
government with the aid of the corporate defendants hardly gives rise to an act of state, when the

very tool used to obtain the funds violated the laws of Haiti. See Antoine Decl. 424-33.

10
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 15 of 26 PagelD #: 669

The act of collecting fees from U.S. citizens and residents is a commercial activity and as
such the act of state doctrine does not apply. 28 U.S.C.A. § 1603 3 (d) defines commercial activity
as follows: (d) A “commercial activity” means either a regular course of commercial conduct or a
particular commercial transaction or act. The commercial character of an activity shall be
determined by reference to the nature of the course of conduct or particular transaction or act,
rather than by reference to its purpose.” The money transfer companies and telecommunication
companies collected the fees from U.S. citizens and residents in the U.S. This action was
commercial and non-governmental in nature as there was privity of contract between the Plaintiffs,
the money transfer, telecommunication defendants and the government of Haiti. Each money
transfer transaction is a separate commercial activity requiring Plaintiffs to enter into contract with
the defendants in order to send the monies to Haiti. One of those defendants is the government of
Haiti. The Haitian government has no other way of collecting the monies from plaintiffs and other
members of the putative class without becoming a party to the contract with Plaintiffs, the money
transfer and telecommunication companies. The money transfer companies and
telecommunications companies serve as the agents for the Haitian government in these commercial
activities. "A foreign state shall not be immune in any case in which the action is based upon an
act outside the territory of the United States in connection with a commercial activity of the foreign
state elsewhere and that act causes a direct effect in the United States,” Jd at 311.

In U.S. v. Giffen, 326 F.Supp.2d 497 (S.D.N.Y. 2004) (citing Lyondell-Citgo Refining, LP
v. Petroleos de Venezuela, S.A., 2003 WL 2187898 (S.D.N.Y. Aug. 8, 2003) the Southern District
of New York declined to apply the act of state doctrine where parties contract made transactions
commercial, as opposed to governmental. Acts that are non-governmental in nature do not trigger

the doctrine. Malewicz v. City of Amsterdam, 2007 WL 1847851 (D.D.C. June 27, 2007), Further

11
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 16 of 26 PagelD #: 670

indication that the collection of fees is non-governmental is that the fees were never used to educate
poor children in Haiti as the scam proposed. It went to line the pocket of corrupt Haitian officials
including the defendants. That stealing of the collected fees is non-governmental and violate
Haitian laws. There has been no accountability of the fees collected. Within the first six months
of the collection of the fees, $26 million dollars were unaccounted for and to this day, there has
been no accountability of that money. The act of state doctrine does not cover private and
commercial acts of sovereign states. Government of Dominican Republic v. AES Corp., 466
F.Supp.2s 680, 695 (E.D.Va. 2006). The act of collecting the fees in the U.S. is commercial and
violated U.S. federal and state laws and as such the act of state defense is inapplicable.

Defendants are not Entitled to Dismissal Based on Forum Non Conveniens.

 

The purpose of a forum non-conveniens inquiry is not only to determine where trial will
be most convenient for the parties, but also to determine which forum would best serve “the ends
of justice”. Guidi v. Inter-Continental Hotels Corp., 224 F.3d 142, 147 (2d Cir. 2000).

The Court begins its analysis of forum non-conveniens with a “strong presumption in favor
of the Plaintiff's choices of forum”. Waldman v. Palestine Liberation Organization 835 F3d 317,
334 n 12 (2d Cir. 2016) citing (Norex Petroleum Ltd. v. Access Indus., Inc., 416 F. 3d 146, 153
(2d Cir. 2005). Here, the Plaintiffs choice of forum is their home forum which should be strongly
favored as the acts complained of occurred in the United States.

In evaluating a motion to dismiss based on forum non-conveniens, the Court developed a
three-pronged test. 1. Level of deference to be afforded plaintiffs’ choice of forum; 2. Whether
there is an adequate forum for adjudicating the dispute; and 3. The balance of public and private
interest in adjudication in one forum or another. Iragorri v. United Tech. Corp., 274 F.3d 72-76

(2d Cir. 2001).

12
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 17 of 26 PagelD #: 671

Both the named plaintiffs and members of the putative class are all United States citizens
or residents. Even though the creation of the fraudulent scam was born in Haiti, it was designed
to be effectuated in the United States as is specifically stated in the circulars and as admitted by
the Defendants Martelly and Digicel. See Exhibit A, B, and D. Plaintiffs are not merely suing in
a representative capacity as if they are phantom plaintiffs, they actually suffered injury both in
New York and districts throughout the United States. Their choice of forum requires a strong
presumption in favor of the chosen forum when weighing the public and private interest factors
favoring each location.

Plaintiffs’ choice of forum should be strongly favored even if the plaintiffs are suing in a
representative capacity. Plaintiffs are not to be afforded less deference because it is a class action
suit as the defendants claim. In reversing a district court’s decision, the Second Circuit Court of
Appeals in DiRienzo v. Phillip Services Corp. 232 F.3d 49 (2d Cir. 2000), modified, 294 F.3d 21
(2d. Cir. 2002) ruled that “[t]he district court erred in concluding that ‘where, as here, plaintiffs
proceed in a representative capacity their choice of forum is entitled to ‘less weight”” than the
choice of plaintiffs proceeding solely on his own behalf. Jd. at 60 (quoting Jn re Philip Servs., 49
F.Supp. 2d 629, 634(S.D.N.Y. 1999)).

The ruling in DiRienzo is applicable here as the plaintiffs are suing in a representative
capacity and as such the level of deference given to their choice of forum should be strongly
favored and not given less weight. This Court must afford plaintiffs choice of forum the strong
presumption for which it is entitled. The plaintiffs here are not phantom as they have personally
suffered injuries complained of in New York and the United States. Moreover, the defendants do
not seek to remove the case to another district within the United States but to Haiti a foreign

country. A plaintiff's U.S. Citizenship and residence is entitled to consideration in favor of

13
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 18 of 26 PagelD #: 672

retaining jurisdiction. Wiwa v. Royal Dutch Petroleum Co., 226 F.3d 88, 102 (2d Cir. 2000). As
the Guidi court succinctly stated, the “home forum” of an American citizen for forum non
conveniens purposes is any “United States court.” 224 F.3d at 146. Such a statement could not be
more accurate as apply to one of the Plaintiffs, Odilon Celestin, who fled from Haiti to save his
life. See Celestin Decl.495-10.
HAITI is Not an Adequate Alternative Forum for this Litigation

Haiti is not an adequate alternative forum in which the present dispute can be litigated. A
foreign forum will usually be adequate so long as it permits litigation of the subject matter of the
dispute, provides adequate procedural safeguards and the remedy available in the alternative forum
is not so inadequate as to amount to no remedy at all. Piper Aircraft Co. v. Reyno, 454
U.S. 254-255 n. 22, 102 S.Ct. 252 (1981). There are no adequate procedural safeguards in Haiti
to litigate this matter. First, as Pierre Max Antoine, former Minister of Justice and Public Safety,
stated in his declaration, the Haitian judicial system is not independent as it is controlled by the
executive branch. See Antoine Decl. []16-20. Second, judges went on strike in May 2019 because
of the interference of the executive, the lack of independence as a judiciary, the lack of pay, some
judges not being paid for years, and seeking hiring of judges that received positive
recommendations. Third, the tribunals are poorly staffed, poorly maintained and lacks modernity.

Due to rampant corruption, there is no court to address the constitutional question regarding
the illegality of the presidential order and circulars, therefore, the plaintiffs are barred from ever
suing in Haiti. In addition, for Plaintiffs to bring suit, first, there must be a criminal conviction of
the Defendants who are either current or former heads of state. See Antoine Decl. 21-34. This
is an added burden to place on Plaintiffs in order to seek redress for the wrongs they suffered in

their home country, the United States. Based on the history of Haitian jurisprudence, as outlined

14
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 19 of 26 PagelD #: 673

in Antoine’s Declaration, there will be no criminal conviction and as such, Plaintiffs will never be
able to sue in Haiti. Consequently, Haiti is not a convenient forum.
The Public and Private Interest Factors Favor Plaintiffs Forum Choice

The public and private interest factors do not shift the balance away from plaintiffs’ choice
of forum. The Supreme Court in Gulf Oil Corp., v. Gilbert, 330 U.S. 508-09 (1947) outlined four
factors to be weighed in a forum non conveniens inquiry; 1) administrative difficulties associated
with court congestion; 2) the unfairness of imposing jury duty on a community with no relation to
the litigation; 3) the local interest in having localized controversies decided at home; and 4)
avoiding the difficult problems in conflict of laws and the application of foreign law. Addressing
these factors will enable the Court to determine that plaintiffs’ choice of forum should not be

disturbed.

Court Congestion

It is inconceivable that this Court would have difficulties in the administration of this case.
Despite the large docket of cases in the Eastern District, this matter in and of itself poses no
additional burden on this Court. Conversely, there is no certainty that this matter would ever be
heard in Haiti because of the rampant corruption and inefficiency of the judiciary. If the judges in
Haiti continue to strike, there has to be significant congestion in Haitian courts and cases may

never be resolved.

Imposing Jury Duty On New York Residents

U.S. Citizens and residents, particularly Plaintiffs and members of the purported class have
a local interest in this lawsuit. Defendants falsely claim that there is no local interest in this dispute.
To the contrary, Brooklyn New York is one of the largest diasporas of Haitians living outside of

Haiti. They disproportionately send a significant amount of money to Haiti and they were charged

15
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 20 of 26 PagelD #: 674

the illegal fees as alleged in the SAC. The illegal fees were collected entirely in the United States.
Where American investors have allegedly suffered harm from purchases they made in the United
States, local juries have an interest in redressing that harm. DiRenzo, 232 F.3d at 63. Here,
Americans were charged an additional fee to send money to Haiti where those monies were
pilfered by high ranking government officials. See Exhibit F, G, H, and I. It is without doubt that
New York residents have an interest in redressing the harm here.
The Local Interest in Having Controversies decided at Home

It is imperative that this matter be decided in the United States and not Haiti. As the Court in
Guidi stated, the “home forum” of an American citizen for forum non conveniens purposes is any
“United States court.” 224 F.3d at 146. The fact that the conspiracy to charge the illegal fees
originated in Haiti is not dispositive. Where the conspiracy was actually effectuated should
determine the outcome. The conspiracy was specifically designed to take place in the United
States. The circulars that the moving defendants relied on as the predicate for collecting the fees,
is specific that the fees must be collected at the place of origin of the money transfer. The place
of the origin of the money transfers in this case is the United States. Moreover, the circulars are
very clear in stating that the moneys for phone calls and money transfers are to be collected in the
United States and four other countries. As such, the United States is the home in which this
controversy should be decided.

In DiRienzo, the Appellate Court held that the district court erred in finding that local
interest factor weighed heavily in favor of litigation in Ontario, when many of the plaintiffs’
securities transactions were conducted entirely in the United States, by Americans, in American
dollars. Here, all the monies sent via the money transfer defendants was done in America, in

American dollars by Americans. All the fees associated with the phone calls made to Haiti were

16
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 21 of 26 PagelD #: 675

collected when the original call was placed. All the calls subjected to the fees were placed from
the United States to Haiti. If monies are sent in Haiti between two Haitians, the fees are
inapplicable, we do not have that scenario here.

This controversy cannot have greater interest for Haitians than Americans. The U.S.
citizens and residents are the individuals who suffered the injuries because of a conspiracy entered
into by the defendants. The fact that the fees were misappropriated in Haiti by the Haitian
government and several of the named defendants does not give Haitians a greater interest in this
matter because Haitians did not lose the monies that were misappropriated, Americans did. As the
DirRienzo Court held, while the complaint alleges a fraud that was largely executed in Ontario,
neither the dissemination of the allegedly misleading statements nor the plaintiffs’ losses were
localized there. 232 F.3d at 65. That ruling is analogous to this matter. Even though the
formulation of the conspiracy was born in Haiti, the plaintiffs’ losses were localized in the United
States and not Haiti. Haiti does not have a strong interest in hearing this matter because despite
the theft of the monies collected from US citizens and residents, the monies continued to be
collected because of the entrenched corruption of the Haitian government and its acolytes.

Avoiding Conflict of Laws Problems

Citizens and residents of the United States has the most significant interest in the outcome
of this litigation. Courts in the US have an overarching interest in applying and enforcing US laws.
The plaintiffs allege that the defendants’ conduct in collecting the fees in the United States violated
the Sherman Act of 1980, New York General Business Law, New York Donnelly Act, Florida
Deceptive and Unfair Trade Practices Act, California Cartwright Act, California Business &

Professional Code and California Consumers Legal Remedies Act.

17
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 22 of 26 PagelD #: 676

Plaintiffs allege that the circulars defendants relied upon to collect the fees are illegal based
on Haitian laws. As set forth above, the overwhelming laws that plaintiffs contend were violated
by the defendants are US laws as the defendants’ conduct occurred in the U. S. and not in Haiti.
There is no indication that a Haitian court would apply the various U.S. laws the plaintiffs have
alleged are broken. The Haitian courts simply do not have the ability to apply U.S. laws when
there is not even a court to answer questions of constitutionality of its own laws.

Defendants argument that this Court would have to apply Haitian law does not override the
fact that this Court is equipped to do so in the very limited instance it may have to make such
application. This Court can determine that embezzlement of funds is not part of the Haitian
constitution or that a Haitian president cannot issue orders or circulars as is specifically laid out in
its constitution. What is more opaque is the ability or the wherewithal of the Haitian courts to
apply the various U.S. laws that plaintiffs contend were violated by defendants. As stated in
DiRienzo, the Second Circuit recognized the interest courts of the United States have in enforcing
United States securities law. 232 F.3d 65; Allstate Line Ins. Co. v. Linter Group Ltd., 994 F.2d
996, 1002 (2d Cir. 1993).

Private Interest Factors

As set forth in Gilbert, the private factors enumerated include: 1) ease of access to
evidence; 2) the availability of compulsory process to compel the attendance of unwilling
witnesses; 3) the cost of willing witnesses’ attendance; 4) the possibility of a view of premises;
and 5) all other facets that might make the trial quicker or less expensive. 330 U.S. at 508, 67 S.

Ct. 839.

18
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 23 of 26 PagelD #: 677

Ease of Access to Evidence

Plaintiffs’ should not be deprived of their choice of forum, except upon defendants’ clearly
showing that a trial here would be so oppressive and vexatious to defendants as to be out of all
proportion to plaintiffs’ convenience. Koster v. Lumbermens Mutual Casualty Co., 330 US 518,
524, 67 S. Ct. 828. (1947).

All the transactions complained of in this matter occurred in the United States. The moving
defendants have documents located in the United States. In fact, the circulars require the
defendants to provide the Haitian government with copies of documents they would normally have
to file with their local state and federal governments. Those local state and federal governments
are in the United States. See Exhibit D (Circular #7).

Defendants’ argument that virtually all the documents are in Haiti is blatantly false.
Plaintiffs admit that there are documents relating to this case that are in Haiti, but with modern
invention such as email, photocopy, scan and electronic document transfer, it does not pose a
problem in having easy access to said information. As the Court opined in DiRienzo, where the
bulk of the documents in a securities case were in Ontario, the need to photocopy and ship
documents is hardly unprecedented in American Litigation. 232 F.3d at 66. The fact that some
documents will be in French or Haitian Creole does not override the ease of access to evidence.
For example, Western Union is a U.S. Corporation headquartered in Colorado. Any documents
regarding the collection and transfer of funds collected in America by Western Union local
American agents which is transferred to Haiti will not be in French or Creole but English.
Unitransfer that operates in New York and Florida and electronically will have documents in the
U.S. and in English. This case would not be the first in the history of American jurisprudence that

required translation of some documentary evidence from a foreign language to English.

19
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 24 of 26 PagelD #: 678

Furthermore, defendants’ argument that it would be costly and time consuming to translate
documents is not compelling. Whether this matter is tried in the U.S. or Haiti, the translation of
documents from English to French and vice versa would be necessary. The moving defendants
have not explained in their moving papers how oppressive or vexatious a trial in New York would
be to them.

Availability of Compulsory Process to Compel Unwilling Witnesses

Undoubtedly there are witnesses that are beyond this Courts compulsory process power.
However, the Courts in Haiti do not fare any better. As evidence, high-ranking officials in Haiti
usually do not submit to their courts if they choose not to. There is no real mechanism to compel
them. As demonstrated by Pierre Max Antoine in his declaration, the court can only fine a witness
who fails to appear a mere 25 gourdes, the equivalent of US$0.26. There is no incentive for any
of the non-moving defendants to show up to court in Haiti even if they subject themselves to its
jurisdiction.

Some non-party witnesses with valid U.S. visas would be willing to travel to the U.S. for
deposition testimony or trial. In addition, letters rogatory is an additional tool to be deployed to
obtain evidence.

The Cost of Cooperative Witnesses to Attend Trial

The moving defendants and their agents are fact witnesses in this litigation. The moving
defendants and their agents are not located in Haiti. Even if they are based in Haiti, they are regular
visitors to the United States. For example, Denis O’Brien, CEO of Digicel, one of the most
important witnesses is a frequent visitor to the United States. He is from Ireland. Western Union’s
CEO and agents are in the United States. CAM operates out of New York and Miami Florida as

well as Unitransfer.

20
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 25 of 26 PagelD #: 679

Most of the witnesses are fluent in English, French and Haitian. Even though some
witnesses may need translation, that is hardly a reason for dismissal of this matter to Haiti. There
will be significant cost to litigation whether this matter is tried in the United States or in Haiti and
as such, the strong presumption remains with plaintiffs’ choice of forum.

Enforceability of a United States Court Judgment

Any judgment obtained on behalf of Plaintiffs and the putative class is enforceable in Haiti
based on Article 15 of the November 30th, 1989 Code of Investment Act. In addition, Articles
5.4.2 and 5.4.3 of the February 21, 2001, law on Money Laundering Arising from Illicit Trafficking
of Drugs and Other serious offenses also allows the domestication of foreign judgment. Moreover,
court decisions and arbitration awards issued abroad are enforceable in Haiti, subject to the
formalities provided by the Code of Civil Procedure and in the international agreements to which
Haiti is a party.

The unmistakable fact is that if the Plaintiffs were successful on the claims set forth in the
SAC in Haiti, the actual collection of monetary damages against the non-moving defendants as
well as the moving defendants may be impossible due to the system of corruption in Haiti and the
lack of accountability

This fact is another compelling reason as to why this matter must be heard in this district
and not in Haiti as the instability, corruption and continuous unrest gives no confidence that this

case should or can be litigated there.

CONCLUSION

Based on the foregoing reasons, Plaintiffs’ request that the moving defendants’ motion be denied

in its entirety.

Dated: June 12, 2019

21
Case 1:18-cv-07340-LDH-PK Document 65 Filed 06/26/19 Page 26 of 26 PagelID #: 680

Respectfully submitted by

/sIMARCEL P. DENIS
MARCEL P. DENIS

DENIS LAW GROUP, PLLC

9602 AVENUE L

BROOKLYN, NEW YORK 11236
TELEPHONE: (404)977-9733
FACSIMILE: (917)810-3816

Email: mdcounsel@gmail.com

Rodney R. Austin

RODNEY R. AUSTIN PLLC
61-43 186" Street

Fresh Meadows, New York 11365
Telephone: (718) 475-2119

22
